Citation Nr: 1614826	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  03-17 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 30, 2007 for the grant of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

3.  Entitlement to service connection for a psychiatric disability, to include other specified trauma and stressor-related disorder, depression, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral foot disability other than status post fracture of the left second toe, to include as secondary to service-connected knee disabilities.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a headache disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

9.  Entitlement to a temporary total disability rating for service-connected patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 19, 2013 surgical procedure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from January 2003, November 2011, April 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2003 decision, the RO denied entitlement to service connection for pes planus.  In the November 2011 decision, the RO granted service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment, effective from November 30, 2007.  In the April 2012 decision, the RO denied entitlement to service connection for depression, a back disability, a TBI, headaches, and sleep apnea.  In the August 2013 decision, the RO denied a temporary total rating for the service-connected patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment under the provisions of 38 C.F.R. § 4.30.

The Veteran testified before the undersigned at a September 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In April 2010, the Board remanded the issue of entitlement to service connection for a bilateral foot disability for further development.

The Board remanded the issues of entitlement to service connection for a bilateral foot disability and entitlement to a higher initial rating for GERD in August 2011 for further development of the service connection issue and for issuance of a statement of the case with respect to the higher initial rating issue.

The issues of entitlement to service connection for a psychiatric disability other than specified trauma and stressor-related disorder, a bilateral foot disability, residuals of a TBI, and sleep apnea, entitlement to a higher initial rating for GERD, and entitlement to a temporary total rating for the service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claim of service connection for a left knee disability was initially denied in a December 1991 rating decision as there was no medical evidence of any such disability; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.
 
 2.  Petitions to reopen the claim of service connection for a left knee disability were denied by way of rating decisions dated in September 1995 and August 2003; the Veteran did not appeal either of these determinations and new and material evidence was not received within a year of their issuance.

3.  A petition to reopen the claim of service connection for a left knee disability was received on November 30, 2007, and there is no unadjudicated formal or informal petition to reopen the claim of service connection for a left knee disability subsequent to the August 2003 decision and prior to November 30, 2007.  

4.  The Veteran's claim of service connection for a psychiatric disability was initially denied in an April 2010 Board decision on the basis that the Veteran was not exposed to combat in service, his reported non-combat stressors had not been verified, his acquired psychiatric disability did not have its onset in service or within one year following his separation from service, and the disability was not otherwise related to service.

5.  Evidence received since the April 2010 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, the absence of which was the basis of the previous denial.

6.  Other specified trauma and stressor-related disorder was incurred in service.

7.  The Veteran's current back disability did not have its clinical onset in service and is not otherwise related to active duty.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 30, 2007 for the grant of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment have not been met.  38 U.S.C.A. §§ 5107(b), 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104 (2015), 3.155(a) (in effect prior to March 24, 2015), 3.156(a)-(b), 3.400, 20.302, 20.1103 (2015).

2.  The Board's April 2010 decision denying the claim of service connection for a psychiatric disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R § 20.1100(a) (2015).

3.  The evidence received since the April 2010 decision is new and material and sufficient to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for other specified trauma and stressor-related disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The Veteran's current back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claim of service connection for a psychiatric disability and as the Board is granting the underlying claim of service connection for other specified trauma and stressor-related disorder, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeal for an earlier effective date for the grant of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for the claim of service connection for a back disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in July 2010, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran has not been afforded a VA examination for his claimed back disability and an opinion as to the etiology of the disability has not otherwise been obtained.  As discussed below, there is no competent evidence that a current back disability may be related to a disease or injury in service.  The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of symptomatology in the years since service and there is no other competent medical or lay evidence that the claimed disability may be related to service.  Thus, a VA examination or opinion is not necessary.  See McLendon, 20 Vet. App. at 83.

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the grant of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment or entitlement to service connection for a back disability.

Analysis

I. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment is November 30, 2007, the date the Veteran's most recent petition to reopen a claim of service connection for a left knee disability was received.  The RO initially denied the Veteran's claim of service connection for a left knee disability in a December 1991 rating decision as there was no medical evidence of any such disability.  Specifically, the December 1991 decision explained that although service treatment records included occasional complaints of knee pain, no chronic disability was confirmed and no abnormality was found during a November 1991 VA examination.  There was no instability of the knee, there was full range of motion of the knee, and there were only subjective complaints of occasional knee pain and stiffness.

The Veteran was notified of the RO's December 1991 rating decision, he did not appeal the decision, and new and material evidence was not received within one year of the issuance of that decision.  Thus, the December 1991 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a left knee disability in February 1995.  The RO denied the petition to reopen the claim by way of a September 1995 decision on the basis that new and material evidence had not been submitted.  The Veteran was notified of the RO's September 1995 rating decision, he did not appeal the decision, and new and material evidence was not received within one year of the issuance of that decision.  Thus, the September 1995 decision also became final.  See Id.

The Veteran again submitted a petition to reopen the claim of service connection for a left knee disability in February 2003.  The RO denied the petition to reopen the claim by way of an August 2003 decision on the basis that new and material evidence had not been submitted.  The Veteran was notified of the RO's August 2003 rating decision, he did not appeal the decision, and new and material evidence was not received within one year of the issuance of that decision.  Thus, the August 2003 decision also became final.  See Id.

The Veteran submitted another petition to reopen the claim of service connection for a left knee disability and this petition was received on November 30, 2007.  In August 2011, the Board granted service connection for a left knee disability and the RO implemented the Board's decision by way of the November 2011 rating decision, from which the current appeal originates.  

In his January 2012 notice of disagreement, the Veteran claimed that the effective date of service connection for his service-connected left knee disability should be a date in 1991 following his separation from service because he injured his knee in service.  As explained above, however, his claims of service connection for a left knee disability which were received prior to November 30, 2007 were all denied by the RO and these decisions all became final because he did not appeal these decisions or otherwise submit new and material evidence within a year of any of the decisions.  Neither the Veteran nor his representative has provided any further contentions as to why an earlier effective date is warranted.

The Board acknowledges that medical records dated subsequent to the August 2003 rating decision and prior to the Veteran's November 2007 petition to reopen the claim of service connection for a left knee disability indicate that he was treated for left knee problems.  However, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Furthermore, the basis of the original denial was that there was no current diagnosis of a left knee disability, and not that a left knee disability was not compensable in degree.  Thus, these medical records do not constitute a claim under the regulations in effect at that time.  See 38 C.F.R. § 3.157(b)(1) (2014). 

The fact remains that the Veteran never submitted any unadjudicated formal petition to reopen the claim of service connection for a left knee disability subsequent to the August 2003 decision and prior to November 30, 2007, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, November 30, 2007 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than November 30, 2007 and the appeal for an earlier effective date for the grant of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment must be denied.



II. Petition to Reopen

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board denied the Veteran's claim of service connection for a psychiatric disability (to include PTSD) in April 2010 because the Veteran was not exposed to combat in service, his reported non-combat stressors had not been verified, his acquired psychiatric disability did not have its onset in service or within one year following his separation from service, and the disability was not otherwise related to service.  Specifically, the Board explained that there was no credible evidence that the Veteran was exposed to combat in service, his claimed non-combat stressors had not been verified, his June 1991 separation examination was negative for any relevant abnormalities, the first clinical evidence of a psychiatric disability was in October 2001, the Veteran did not allege a continuity of symptomatology, and there was no other evidence that his claimed psychiatric disability was otherwise related to service.  The Board's decision was final when issued.  See 38 U.S.C.A.  § 7104(b); 38 C.F.R § 20.1100(a).

Pertinent new evidence received since the April 2010 denial includes an August 2014 VA psychiatric examination report.  This evidence includes a diagnosis of other specified trauma and stressor-related disorder and a medical opinion that this disability was incurred in service.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by indicating that a current psychiatric disability is related to service.  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.

III. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Psychiatric Disability 

The August 2014 VA examination report includes a diagnosis of other specified trauma and stressor-related disorder.  Thus, a current psychiatric disability has been demonstrated.

The Veteran contends that his current psychiatric disability is related to various stressors in service.  For example, he reported during the August 2014 examination that while serving in the Gulf War a fellow service member tried to commit suicide by shooting himself in the head, that a fellow service member shot himself in the arm in order to avoid being deployed, and that he hit the ground hard and was knocked unconscious while parachuting in England.

The Veteran is competent to report in-service stressors.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible and the in-service stressors described above are conceded for purposes of the diagnosed psychiatric disabilities other than PTSD (including other specified trauma and stressor-related disorder).

The only medical opinion as to the etiology of the Veteran's current other specified trauma and stressor-related disorder is that of the licensed psychologist who conducted the August 2014 VA examination.  The examiner opined that based upon his understanding of the etiology and course of the Veteran's mental health symptoms, it was likely ("at least as likely as not"/"50 percent or greater probability") that his other specified trauma and stressor-related disorder was incurred during his military service.

Although the VA psychologist did not provide an extensive rationale for his August 2014 opinion, he nonetheless concluded based upon an examination of the Veteran and a review of his medical records and reported history that his current other specified trauma and stressor-related disorder was incurred in service.  There are no medical opinions contrary to that of the August 2014 opinion. 

In light of the above opinion and resolving reasonable doubt in the Veteran's favor, the weight of the evidence reflects that his current other specified trauma and stressor-related disorder is related to service.  Accordingly, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

B. Back Disability

A March 2015 VA physical therapy consultation note includes x-ray findings of mild degenerative disc disease L4-L5.  Thus, a current back disability has been demonstrated.

The Veteran reported on his October 2014 substantive appeal (VA Form 9) that he served in the Gulf War, that he completed numerous parachute jumps in service, and that he complained about his back in service.  There is evidence that he may have been engaged in combat in service.  In-service back problems, such as those described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Service personnel records and the Veteran's "Certificate of Release or Discharge from Active Duty" form (DD Form 2014) indicate that he served in Southwest Asia from August 1990 to April 1991 and that he received the Parachute Badge. Conceding the fact that the Veteran performed parachute jumps in service, assuming that he experienced back symptoms in service, and assuming without deciding that he engaged in combat during service, the claim must nevertheless be denied, as explained below.

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of back symptomatology in the years since service.  There is no evidence of any complaints of or treatment for back problems in his service treatment records and his June 1991 separation examination was normal other than for knee problems.

The objective evidence otherwise indicates that the Veteran's current back disability did not manifest until years after service.  The earliest post-service clinical evidence of a back problem is a December 1997 emergency department treatment record from Central Prison Hospital which reveals that the Veteran was involved in a motor vehicle accident on the day of the December 1997 treatment, that he experienced mid-back pain, and that there was tenderness of the spine below the scapula in the lower thoracic region.  He was diagnosed as having a musculoskeletal soft tissue injury secondary to a motor vehicle accident.  There is no clinical or lay evidence of any earlier back problems following service.  

The absence of any lay or clinical evidence of back problems for over 6 years after the Veteran's separation from service in July 1991 weighs against a finding that his current back disability was present in service or in the year or years immediately after service.

The Veteran has expressed his belief that his current back disability is related to back problems/parachute jumps in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current back disability is related to back problems or parachute jumps in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015).  The clinical evidence does not implicate parachute jumps or reported back problems in service as the cause of the Veteran's current back disability.   

There is no other evidence of a relationship between the Veteran's current back disability and service and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current back disability manifested in service, manifested within a year of his separation from service in July 1991, is related to parachute jumps or back problems in service, or is otherwise related to service.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim of service connection for a back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an effective date earlier than November 30, 2007 for the grant of service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment is denied.

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal is granted.

Entitlement to service connection for other specified trauma and stressor-related disorder is granted.

Entitlement to service connection for a back disability is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, the Veteran contends that he experiences residuals of a TBI (including headaches) which occurred in service when he hit the ground hard while parachuting in England and that he experiences current sleep apnea which had its onset in service.  Medical records, including a May 2011 VA neurology evaluation note and an April 2013 VA neurology note, include reports and diagnoses of headaches and obstructive sleep apnea.  The Veteran has reportedly experienced headaches ever since his in-service head injury.  Also, he reported during an October 2010 VA neurology evaluation that he had been experiencing sleep apnea symptoms for years and that he had been told in service that he was a snorer.  

Hence, there is competent evidence of possible residuals of a TBI (including a headache disability), a head injury, headaches, and symptoms of sleep apnea in service, and potential continuation of residual symptoms of the TBI and symptoms of sleep apnea in the years since service, suggesting that the Veteran may have current residuals of a TBI in service and current sleep apnea which may be related to service.  Hence, VA's duty to obtain examinations as to the nature and etiology of any current residual of an in-service TBI and the current sleep apnea is triggered.

With respect to the claim of service connection for a bilateral foot disability other than status post fracture of the left second toe, VA examinations were conducted in June 2010, August 2014, and December 2015 and the Veteran was diagnosed as having bilateral pes planus, left foot plantar fasciitis, bilateral hallux valgus, bunion formation, and first metatarsophalangeal degenerative changes.  The Veteran contends that his foot disability is related to foot problems that he experienced in service and his in-service physical activities.  In the alternative, there is evidence that his foot disability may be related to his service-connected knee disabilities.

The examiner who conducted the June 2010 VA examination opined that a review of the Veteran's service treatment records did not suggest that his current foot disability was related to the recorded foot injuries during service.  He reasoned that they were "not a common sequelae to bilateral pes planus with hallux valgus."  Also, the first reported foot pain following service was heel pain which began in 2004 and was initially suggested to be related to a changed gait due to knee braces.  Overall, the Veteran's history, the examination conducted in June 2010, and radiographic findings supported a conclusion that it was not likely ("less likely than not") that the Veteran's bilateral foot disabilities were caused by or related to service.

The August 2014 VA examination report includes opinions that it was not likely ("less likely than not"/"less than 50 percent probability") that the Veteran's claimed foot disability was proximately due to, the result of, or aggravated beyond its natural progression by his service-connected left knee disability.  As for causation, the opinion was based on the fact that the Veteran was diagnosed as having bilateral pes planus during the June 2010 VA examination and that he weighed 261 pounds at that time.  Known risk factors for developing pes planus in adults include obesity, hypertension, and diabetes and the Veteran's pes planus was caused by his obesity.  There was no established causal relationship between patellofemoral syndrome of the left knee with early osteoarthritis or wearing of a knee brace and the development of pes planus.  With respect to aggravation, the August 2014 examiner reasoned that the Veteran had bilateral pes planus with mild pronation of the feet during both the June 2010 and August 2014 VA examinations.  Thus, his bilateral pes planus with mild pronation of the feet remained stable without evidence of aggravation beyond natural progression by any condition, to include patellofemoral syndrome with early osteoarthritis or wearing of a knee brace.

Additionally, the examiner who conducted the December 2015 VA examination opined that the Veteran's pes planus and plantar fasciitis were not likely ("less likely than not") related to a specific exposure event experienced during service in Southwest Asia.  These opinions were based on the fact that medical literature did not support a conclusion that Southwest Asia exposures cause pes planus or plantar fasciitis and that the Veteran developed plantar fasciitis in 2011 (20 years after being discharged from service).  The examiner also described the symptoms of pes planus and plantar fasciitis as described in medical literature.

A new opinion as to the etiology of each of the Veteran's current foot disabilities is necessary because no direct opinion has been given as to whether the plantar fasciitis and degenerative changes in the feet are directly related to the foot problems in service, the August 2014 opinion pertaining to secondary service connection only addressed the diagnosed pes planus, and the Veteran has subsequently been granted service connection for right knee osteoarthritis and this disability has not been considered with respect to secondary service connection.

Also, the June 2010, August 2014, and December 2015 opinions do not reflect consideration of the Veteran's reports of a continuity of foot symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23   (2007).

With respect to the claim of service connection for a psychiatric disability, the Board is granting service connection for other specified trauma and stressor-related disorder, but the Veteran contends that service connection is warranted for other psychiatric disabilities (including depression and PTSD).  He has submitted additional treatment records after the August 2014 VA examination which include diagnoses of PTSD.  Hence, the examiner who conducted the August 2014 examination should be given an opportunity to review the additional records and provide an opinion as to the etiology of any current psychiatric disability other than other specified trauma and stressor-related disorder.

As for the appeal for a higher initial rating for GERD, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508   (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected GERD may have worsened since his last VA examination in June 2010.  For example, an October 2011 VA telephone encounter note includes a report of worsening reflux.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected GERD is triggered.
Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A May 2002 examination report from P.R. Bronec, M.D. reveals that the Veteran received relevant treatment for a gastrointestinal disability from Dr. Solik.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2).  Although some records from Dr. Solik are in the file, these steps have not been taken with regard to all such relevant treatment records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Also, the Veteran has never been provided with specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis and a claim for a temporary total rating based upon convalescence in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis and a claim for a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based upon convalescence (to include notice of the information and evidence required to substantiate a claim for an increased rating).  A copy of this letter must be included in the file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a foot disability, a psychiatric disability, residuals of a TBI (including headaches), sleep apnea, and a gastrointestinal disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a foot disability, a psychiatric disability, residuals of a TBI (including headaches), sleep apnea, and a gastrointestinal disability from Dr. Solik (see the May 2002 examination report from Dr. Bronec) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

3.  Obtain and associate with the file all outstanding records of the Veteran's treatment from the VA Medical Center in Durham, North Carolina dated from January 2001 through February 2005, from November 2007 through March 2010, and from September 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the Veteran to provide approximate date ranges (to within a two month range, if possible) for his claimed stressors in service (to include the parachuting accident in England when he sustained a head injury).  If he provides sufficient information, the AOJ shall take all necessary steps to obtain credible supporting evidence of the incidents.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA traumatic brain injury examination to determine the nature and etiology of any current residuals of a traumatic brain injury, to include a headache disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.
For any current residual of a traumatic brain injury and any headache disability identified (i.e., any such disability diagnosed since July 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current residual of a traumatic brain injury/headache disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's reported head injury in service due to a parachuting accident, is related to his reported headaches in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any residuals of a traumatic brain injury and any headache disability diagnosed since July 2010, the Veteran's reported head injury in service due to a parachuting accident in England, his reports of headaches in service, and his reports of a continuation of headaches in the years since service. 

To the extent possible, any manifestations of the Veteran's residuals of a TBI should be distinguished from those of any other disorder present, especially his service-connected psychiatric disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report a head injury and headaches in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for a head injury and residual TBI symptoms (including headaches) in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies shall be conducted. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.
For any sleep apnea diagnosed since July 2010, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset in service, is related to the Veteran's reported snoring in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any sleep apnea diagnosed since July 2010 and the Veteran's reported snoring in service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report snoring in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the December 2015 VA foot examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current foot disabilities other than status post fracture of the left second toe.

For each current foot disability other than status post fracture of the left second toe identified (i.e., any such disability diagnosed since January 2001 including, but not limited to, pes planus, plantar fasciitis, hallux valgus, bunions, and first metatarsophalangeal degenerative changes), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current foot disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's foot problems in service, is related to his physical duties in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current foot disability was caused (in whole or in part) by the Veteran's service-connected patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment and/or right knee osteoarthritis (to include the use of any knee braces for these disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current foot disability was aggravated (made chronically worse) by the Veteran's service-connected patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment and/or right knee osteoarthritis (to include the use of any knee braces for these disabilities)?

In formulating the above opinions, the opinion provider must acknowledge and comment on each foot disability other than status post fracture of the left second toe diagnosed since January 2001 (including, but not limited to, pes planus, plantar fasciitis, hallux valgus, bunions, and first metatarsophalangeal degenerative changes), all instances of treatment for foot problems in the Veteran's service treatment records, his reported physical activities in service (including marching and parachute jumps), and his reports of continuing foot symptoms in the years since service.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his physical activities in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or a continuity since service, the opinion provider must provide a reason for doing so.  (The absence of evidence of treatment for a particular foot disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the December 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the record should be forwarded to another VA examiner of at least equal qualifications to obtain the requested opinions.  A new VA examination is required only if deemed necessary by the examiner.  

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include any epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner shall also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g., considerable or severe impairment of health).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his GERD.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

9.  After all efforts have been exhausted to attempt to verify the Veteran's reported stressors and to obtain and associate with the file any additional treatment records, ask the examiner who conducted the August 2014 VA psychiatric examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of any current psychiatric disability other than the service connected other specified trauma and stressor-related disorder.

For any current psychiatric disability other than other specified trauma and stressor-related disorder identified (i.e., any such disability diagnosed since June 2010), the opinion provider shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since June 2010, what are the stressors that support the diagnosis?  Is this stressor related to the Veteran's fear of hostile military or terrorist activity? 

In formulating the above opinions, the opinion provider must acknowledge and comment on any psychiatric disability other than other specified trauma and stressor-related disorder diagnosed since June 2010 (including, but not limited to, depression and PTSD), his reported stressors in service, and the VA treatment records and treatment records from Dr. Hoeper which include diagnoses of depression and PTSD.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, the opinion provider must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion).

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the August 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the record should be forwarded to another VA examiner of at least equal qualifications to obtain the requested opinions.  A new VA examination is required only if deemed necessary by the examiner.  

10.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

11.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


